DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., (International Publication Number: WO 2017/166373A1), in view of Matsumoto et al; (Pub. No.: US 2009/0147688 A1).

Regarding Claim 1,	 (Currently Amended) Zhang discloses a method of telecommunication between a base station (Zhang, Fig. 1, Base Station, 100) and user equipment (Zhang, Fig. 1, UE 102a/UEs 102a-n) such that an uplink transmission is according to grant-free (Zhang, Grant-free uplink transmission, page 1, line 23 to page 2, line 8, Assuming there is no coordination amongst the UEs, then two or more UEs may each send a respective grant-free uplink transmission using the same resources, causing a collision, Summary: Pilots are used to assist in identifying grant-free uplink transmissions originating from the same UE, page 5, line 19 to line 25, Grant-free uplink transmission be suitable for transmitting bursty traffic with short packets from the UEs to base station and/or for transmitting data to the base station 100 in real-time or with low-latency) the method comprising the following acts performed by the user equipment: (Zhang, Abstract, Grant Free Uplink Transmission, UE and Base Station, Figs 1, and 2,  Base Station BS (100), and plurality of UEs 102a-n, page 4, line 17 to page 6, line 22)
 identifying two disjoint lists of pilots known to the base station and the user equipment, a first of which being for initial uplink transmissions and a second of which being for uplink retransmissions, (Zhang, Fig. 2, page 6, line 23 to page 7, line 16, step 202, The grant-free transmission module 104 of the base station 100 includes a pilot set creator 202 for dividing a pool of pilots into a set of initial transmission pilots and one or more sets of retransmission pilots)
defining a first mapping (Zhang, the tuples be called mapping rules)  between the pilots of the two lists, (Zhang, Fig. 7, page 16, line 21 to page 18, line 18, step 704, In step 704, the UE 102a selects a retransmission pilot usable for uplink channel estimation and associated with the initial pilot such that the initial pilot be identified from the retransmission pilot, step 704 involves using a mapping, known by the UE 102a, between the initial pilot and the retransmission pilot to identify the retransmission pilot)
randomly selecting a first pilot, from the first list by the user equipment during an initial uplink transmission, (Zhang, Fig. 7, page 16, line 21 to page 18, line 18, step 702,  704, Fig. 7 is a flow chart of a method performed by UE 102a.  In step 702, the UE 102a transmits a grant-free uplink transmission on an uplink channel.  The grant-free uplink transmission carries initial data and an initial pilot to be used for channel estimation of the uplink channel, page 16, line 21 to line 24, initial transmission pilot be interpreted as first pilot, retransmission pilot be interpreted as second pilot)
selecting a second pilot from the second list, referred to as a reference pilot, during a retransmission, this reference pilot being mapped with the reference first pilot. (Zhang, Fig. 7, step 704, 706, page 16, line 21 to page 18, line 18, transmit a subsequent grant free uplink transmission carrying retransmission data and the retransmission pilot)

However, Matsumoto in combination with Zhang disclose and detail/elaborate on mapping (Matsumoto, Fig. 2, [0038]-[0039], Mapping Section 105), pilot/pilot pattern (Matsumoto, Fig. 2, [0044] Pilot Generation Section 102), randomly selecting (Matsumoto, [0010], Fig. 2, [0044] randomly selecting), identifying (Zhang, Fig. 2, [0065] control section 111 identifies), retransmissions, (Zhang, [0066]-[0067], [0089], [0101], and [0110] etc.  (Matsumoto, Figs. 2, 12, 13, 17, 18, 20, 21, paragraphs [0044], [0049], paragraphs [0090]-[0110])
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Zhang prior to the effective filing date of an application of the claimed invention with that of Matsumoto so that the teachings on mapping, pilot/pilot pattern, randomly selecting, and retransmissions, etc. be included in details.  The motivation to combine the teachings of Matsumoto would improve the resource use efficiency and the throughput in synchronous random access.  Further it would reduce the rate of collision of transmission data including retransmission data and improve retransmission efficiency.  (Matsumoto, Abstract, [0011], [0130] and [0001]-[0010])
 
Regarding Claim 2,	 (Currently Amended) Zhang and Matsumoto disclose the method as claimed in claim 1, furthermore comprising defining at least two different patterns, each defining a first sub- level of mapping between the reference pilot and another pilot of the second list so as to distinguish at least two different modes of (Zhang, Fig. 7, page 16, line 21 to page 18, line 17, is a flow chart of a method performed by UE 102a, Matsumoto, Figs. 2, 12, 13, 17, 18, 20, 21, paragraphs [0044], [0049], paragraphs [0090]-[0110])
  
Regarding Claim 3,	 (Currently Amended) Zhang and Matsumoto disclose the method as claimed in claim 2, according to which one of the modes is an HARQ with incremental redundancy mode.  (Zhang, Fig. 7, page 16, line 21 to page 18, line 17, is a flow chart of a method performed by UE 102a, Matsumoto, Figs. 2, 12, 13, 17, 18, 20, 21, paragraphs [0044], [0049], paragraphs [0090]-[0110], Matsumoto, [0088] HARQ, IR (Incremental Redundancy) based HARQ (Hybrid Automatic Repeat Request), which requires the positional relationship at the time of combination)

Regarding Claim 4,	 (Currently Amended) Zhang and Matsumoto disclose the method as claimed in claim 2, according to which one of the modes is an HARQ with repetition mode. (Zhang, Fig. 7, page 16, line 21 to page 18, line 17, is a flow chart of a method performed by UE 102a, Matsumoto, Figs. 2, 12, 13, 17, 18, 20, 21, paragraphs [0044], [0049], paragraphs [0090]-[0110], Matsumoto, [0088] HARQ, [0116] Data transmitted with LBs vary from one LB to another or may be the same (i.e. repetitions) among LBs.  Furthermore, data to be retransmitted be same or be different from the data transmitted previously, [0088] HARQ)

 Regarding Claim 5,	 (Currently Amended) Zhang and Matsumoto disclose the method as claimed in 2, according to which at least two retransmissions are defined for (Zhang, Fig. 7, page 16, line 21 to page 18, line 17, is a flow chart of a method performed by UE 102a,  Summary: Pilots are used to assist in identifying grant-free uplink transmissions originating from the same UE, Matsumoto, [0066] Retransmissions, This allows efficient use of resources and allows the rate of collision upon retransmission to be reduced, [0067] It is possible to improve resource utilization efficiency and reduce the rate of collisions upon retransmissions, thereby improving throughput, [0089, [0101],[0110] Successfully perform RACH transmission with fewer retransmissions and improve throughput), and according to which for a given pattern the mapping (Paragraphs [0038-[0040], [0044]-[0045], and [0049] Mapping Section 105) sub-level is between the reference pilot and at least two other pilots of the second list that are used respectively for the at least two retransmissions. (Matsumoto, Figs. 2, 12, 13, 17, 18, 20, 21, Matsumoto, paragraphs [0044], [0049], paragraphs [0090]-[0110], Matsumoto, [0066], [0089], [0101], and [0110] Retransmissions, Matsumoto, Abstract, Pilot Pattern, Matsumoto discloses about pilot/pilot pattern throughout the reference.  Fig. 2, Pilot generation section 102.  Fig. 17 to Fig. 21, Fig. 17, [0092] shows correspondence between pilot pattern numbers, retransmission occurrence conditions (pilot pattern number at which collision has occurred), Fig. 19, [0102], Fig. 19, , Fig. 20, [0104]-, [0106]-[0110] shows correspondence between pilot numbers and LB positions)

 Regarding Claim 6,	 (Currently Amended) Zhang discloses a base station (Zhang, Fig. 1, Base Station, 100)  adapted to implement a method (Fig. 6, page 14, line 30 to page 16, line 30, is a flow chart of a method performed by a base station) of telecommunication between the base station and user equipment such that an uplink transmission is according to grant-free (Zhang, page 1, line 23 to page 2, line 8, Assuming there is no coordination amongst the UEs, then two or more UEs may each send a respective grant-free uplink transmission using the same resources, causing a collision, Summary: Pilots are used to assist in identifying grant-free uplink transmissions originating from the same UE), the base station comprising: (Zhang, Abstract, Grant Free Uplink Transmission, UE and Base Station, Fig. 1, Base Station BS (100), and plurality of UEs 102a-n, page 4, line 17 to page 6, line 22)
a transmitter and a receiver which are linked to an antenna, (Zhang, A base station (BS) 100 has a transmitter and receiver,  Antenna is well known in the art, BS 100 has an antenna, The base station 100 includes at least one antenna, memory, and a grant-free transmission module, page 2, line 24 to line 25)
a microprocessor and a memory (memory 204), wherein: (Zhang, page 30, line 7 to line 21 disclose processor and memory such as RAM, ROM/CD ROM, etc., Grant free transmission module 104 be implemented by one or more processors, page 8, line 20 to line 21)
the memory (memory 204) is adapted to store two disjoint lists of pilots known to the base station and the user equipment, a first of which being for initial uplink transmissions and a second of which being for uplink retransmissions, and to store a first mapping between the pilots of the two lists, and (Zhang, page 30, line 7 to line 21 discloses about memory such as RAM, ROM/CD ROM, page 2, line 24 to line 25, the base station 100 includes at least one antenna, memory, and a grant-free transmission module, Fig. 6, page 14, line 30 to page 16, line 30)
the microprocessor is adapted configured to compare a pilot provided by the receiver after reception of data received by the antenna with the stored lists of pilots so as to determine whether the data received correspond to an initial transmission or to a retransmission. (Zhang, page 30, line 7 to line 21 discloses about processor, page 2, line 24 to line 25, the base station 100 includes at least one antenna, memory, and a grant-free transmission module,  Fig. 6, page 14, line 30 to page 16, line 30)
Zhang does not disclose or detail on mapping, pilot/pilot pattern, randomly selecting, retransmissions etc.
However, Matsumoto in combination with Zhang disclose and detail/elaborate on mapping, pilot/pilot pattern, retransmissions, etc. (Matsumoto, Figs. 2, 12, 13, 17, 18, 20, 21, paragraphs [0044], [0049], paragraphs [0090]-[0110])
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Zhang prior to the effective filing date of an application of the claimed invention with that of Matsumoto so that the teachings on mapping, pilot/pilot pattern be included in details.  The motivation to combine the teachings of Matsumoto would improve the resource use efficiency and the throughput in synchronous random access.  Further it would reduce the rate of collision of transmission data including retransmission data and improve retransmission efficiency.  (Matsumoto, Abstract, [0011], [0130], and [0001]-[0010])
 
Regarding Claim 7,	 (Currently Amended) Zhang discloses a user equipment adapted to implement a telecommunication method (Zhang, Fig. 7, page 16, line 21 to page 18, line 17, is a flow chart of a method performed by UE 102a) such that an uplink transmission to a base station (Zhang, Fig. 1, Base Station, 100) is according to grant-free (Zhang, page 1, line 23 to page 2, line 8, Assuming there is no coordination amongst the UEs, then two or more UEs may each send a respective grant-free uplink transmission using the same resources, causing a collision, Summary: Pilots are used to assist in identifying grant-free uplink transmissions originating from the same UE), the user equipment comprising: (Zhang, Abstract, Grant Free Uplink Transmission, UE and Base Station, Fig. 1, Base Station BS (100), and plurality of UEs 102a-n, page 4, line 17 to page 6, line 22)
a transmitter and a receiver which are linked to an antenna, (Fig. 1, UE 102 has a transmitter and receiver which is linked to antenna, UE 102a has two or more antennas)
a microprocessor and a memory (memory 212), wherein (Zhang, page 30, line 7 to line 21 disclose processor and memory such as RAM, ROM/CD ROM, etc.)
the memory (memory 204) is adapted to store two disjoint lists of pilots known to the base station, a first of which being for initial uplink transmissions and a second of which being for uplink retransmissions, and to store a first mapping between the pilots of the two lists, and (Zhang, page 30, line 7 to line 21 disclose about memory such as RAM, ROM/CD ROM, and storage etc., Fig. 2, page 6, line 23 to page 7, line 16, step 202, The grant-free transmission module 104 of the base station 100 includes a pilot set creator 202 for dividing a pool of pilots into a set of initial transmission pilots and one or more sets of retransmission pilots)
the microprocessor is configured to randomly select a first pilot from among the first stored list of pilots, during an initial uplink transmission and to control the transmitter to transmit a data packet comprising the first pilot, and   (Zhang, page 30, line 7 to line 21 disclose processor, Fig. 7, page 16, line 21 to page 18, line 18, step 702, 704, Fig. 7 is a flow chart of a method performed by UE 102a.  In step 702, the UE 102a transmits a grant-free uplink transmission on an uplink channel.  The grant-free uplink transmission carries initial data and an initial pilot to be used for channel estimation of the uplink channel, page 16, line 21 to line 24, initial transmission pilot be interpreted as first pilot, retransmission pilot be interpreted as second pilot)
the microprocessor is configured to select a second pilot from among the second stored list of pilots, referred to as a reference pilot, this reference pilot being mapped with the reference first pilot, (Zhang, page 30, line 7 to line 21 disclose processor, Zhang, Fig. 7, step 704, 706, page 16, line 21 to page 18, line 18, transmit a subsequent grant free uplink transmission carrying retransmission data and the retransmission pilot)
the microprocessor is configured to wait for an acknowledgment signal for a determined duration (Zhang,  page 10, line 28 to page 11, line 15, pre-determined duration of time to receive an ACK) before controlling the transmitter for the uplink retransmission of the data packet comprising the second reference pilot. (Zhang, page 30, line 7 to line 21 disclose processor, Fig. 7, step 704, 706, page 16, line 21 to page 18, line 18, transmit a subsequent grant free uplink transmission carrying retransmission data and the retransmission pilot)
Zhang does not disclose or detail on mapping, pilot/pilot pattern, randomly selecting etc.
However, Matsumoto in combination with Zhang disclose and detail/elaborate on mapping, pilot/pilot pattern, randomly selecting, retransmissions, etc. (Matsumoto, Figs. 2, 12, 13, 17, 18, 20, 21, paragraphs [0044], [0049], paragraphs [0090]-[0110])
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Zhang prior to the effective filing date of an application of the claimed invention with that of Matsumoto so that the teachings on mapping, pilot/pilot pattern be included in details.  The motivation to combine the teachings of Matsumoto would improve the resource use efficiency and the throughput in synchronous random access.  Further it would reduce the rate of collision of transmission data including retransmission data and improve retransmission efficiency.  (Matsumoto, Abstract, [0011], [0130], and [0001]-[0010])
 
Regarding Claim 8,	 (New) Zhang and Matsumoto disclose the user equipment as claimed in claim 7, wherein the memory stores (Zhang, page 30, line 7 to line 21 disclose about memory such as RAM, ROM/CD ROM, and storage etc.) at least two different patterns, each defining a sub-level of mapping between another pilot of the second list to be selected during a first uplink retransmission and a pilot termed reference pilot mapped with a pilot of the first list termed first pilot used during a first uplink transmission to distinguish at least two different modes of retransmission. (Zhang, Fig. 7, page 16, line 21 to page 18, line 17, is a flow chart of a method performed by UE 102a, Matsumoto, Figs. 2, 12, 13, 17, 18, 20, 21, paragraphs [0044], [0049], paragraphs [0090]-[0110])
 
Regarding Claim 9,	 (New) Zhang and Matsumoto disclose the base station (Zhang, Fig. 1, Base Station, 100) as claimed in claim 6, wherein the memory (memory 204) is configured to store (Zhang, page 30, line 7 to line 21 disclose about memory such as RAM, ROM/CD ROM, and storage etc.) at least two different patterns, each defining a sub-level of mapping between another pilot of the second list to be selected during a first uplink retransmission and a pilot, referred to as a reference pilot, mapped with a pilot of the first list, referred to as a first pilot, used during a first uplink transmission so as to distinguish at least two different modes of retransmission. (Zhang, Fig. 6, page 14, line 30 to page 16, line 30, is a flow chart of a method performed by a base station, Matsumoto, Fig. 2,  Figs. 12, 13, 17, 18, 20, 21, paragraphs [0044], [0049], paragraphs [0090]-[0110])

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463